Citation Nr: 1332073	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  06-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for cellulitis of the right leg.

4.  Entitlement to service connection for osteoarthritis of both knees.

5.  Entitlement to service connection for osteoarthritis of the lumbar spine. 

6.  Entitlement to recognition of WDS, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.

7.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to August 12, 2009, and 70 percent disabling thereafter.

8.  Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 10 percent disabling.

9.  Entitlement to a higher initial rating for coronary artery disease, currently rated as 10 percent disabling.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 12, 2009.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU) beginning August 12, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, October 2010, and July 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Huntington, West Virginia, which denied the benefits sought on appeal.  Jurisdiction was transferred to the RO in Cleveland, Ohio.    

In November 2007, the Veteran clarified that he sought helpless child status for only two of his four natural born children.  A March 2009 RO decision established SMS as a helpless child, and the issue of helpless child status for WDS remained on appeal.   

The Veteran was afforded a June 2013 hearing before the undersigned.  A hearing transcript is associated with claims folder.  

A review of the Virtual VA paperless claims processing system shows that VA treatment records from September 2011 to February 2012 are of record.  The RO considered these updated VA treatment records in the March 2012 Supplemental Statement of the Case.  

The issues of WDS as a helpless child and TDIU beginning August 12, 2009 are addressed in the decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. WDS is the Veteran's natural child.  He attained the age of 18 in November 1999. 

2. WDS was initially diagnosed with juvenile rheumatoid arthritis in 1985.  

3. WDS was permanently incapable of self-support by reason of juvenile rheumatoid arthritis prior to attaining the age of 18.

4.  The Veteran is service-connected for the following disabilities: PTSD, 70 percent disabling; diabetes, 20 percent disabling; bilateral hearing loss, 10 percent disabling; coronary artery disease, 10 percent disabling; tinnitus, 10 percent disabling; peripheral neuropathy of the upper and lower extremities with each extremity rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  

5.  The Veteran's combined disability rating is 80 percent beginning August 12, 2009 and 90 percent beginning January 21, 2010.

6.  The Veteran is unemployed and his service-connected PTSD precludes him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for recognition of WDS as a helpless child of the Veteran have been met.  38 U.S.C.A. §§ 101(4)(A), 5107(b) (West 2002); 38 C.F.R. §§ 3.57, 3.102, 3.356 (2013).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Briefly, the Board notes its duty to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, given the fully favorable determinations in the instant decision, no further discussion of VA's duty to notify and assist is necessary.  

(i)  Recognition of WDS as a helpless child 

The Veteran contends that WDS was permanently and totally incapacitated prior to attaining the age of 18, and is thus entitled to helpless child benefits.  In support of his claim, he submitted numerous private medical records documenting WDS's extensive treatment for juvenile rheumatoid arthritis.  

In order to be classified as a child for VA benefits purposes, the child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2013). 

Principal factors to be considered in determining whether the child is entitled to recognition as helpless include: 

(1) Whether a child is earning his or her own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, will not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support will be considered.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356 (2013). 

The focus of analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  For purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; that is, whether there was improvement sufficient to render the claimant capable of self-support.  If the child is shown to be capable of self-support at 18, VA is not required to proceed further.  Dobson v. Brown, 4 Vet. App. 443 (1993).

WDS was 18 years old on November 22, 1999.  He had recurring treatment from Dr. M.P. from 1997 to 2004 for juvenile rheumatoid arthritis.  

Dr. M.P.'s May 1999 report reflects that WDS was placed on an extensive medication regimen.  WDS currently experienced fatigue, occasional indigestion, and a fungal rash.  He had poor dentition.  He had joint deformities and some restricted motion due to joint pain.  His left calf was noticeably larger than his right calf.  Dr. M.P. characterized the clinical findings as indicative of "very significant polyarthritis."  He treated the knees, ankles, and left shoulder with parenteral medication while WDS was under conscious sedation.  He restricted WDS to essential ambulation for the next two to three days.  He further commented that WDS's disease is "obviously very severe.  I feel that we are trying to tide him over from visit to visit."  

In October 1999, Dr. M.P. continued to have WDS on numerous medications, but described him as "doing reasonably well."  WDS had poor academic performance at school.  Clinical examination showed WDS to have very poor dentition.  He also had thickening of both wrists, mildly decreased mandibular excursion, joint deformities, and restricted motion of several joints, among other symptoms.  Dr. M.P. described WDS's arthritis as "being under as good a control as I have had it in the last three years."  He encouraged WDS to complete computer training and recommended vocational rehabilitation to assist WDS in finding a job that would not further harm his cartilage.  

WDS visited Dr. M.P. in December 1999.  He was working part time with his father and attending school.  He asserted that he was doing "reasonably well."  Clinical examination showed cataracts in both eyes, continued poor oral hygiene, joint deformities, and restricted motion of several joints.  Dr. M.P. described WDS as doing "reasonably well" and "at least as much as can be expected given his chronic cartilage injury and his deformities."  

In March 2000 notes, Dr. M.P. reported that WDS had part time employment at a grocery store.  He suspected that WDS was noncompliant with some of medication, but noted that the most effective medications were parenteral and administered by his mother.  WDS continued to have numerous joint deformities and restricted motion.    

Dr. M.P. continued treating WDS for rheumatoid arthritis through 2004.  He authored a May 2005 letter summarizing WDS's disease history.  He described WDS's disease as "the worst form of systemic onset [juvenile rheumatoid arthritis]" and characterized him as "profoundly disabled."  Surgical remediation was being considered, but complete restoration of function was not possible; particularly with regards to his upper extremities and cervical spine.  

In November 2007, the Veteran reported that WDS had been recognized by the Social Security Administration (SSA) as disabled since age 4 and submitted supporting SSA letters.  

By resolving reasonable doubt in favor of the Veteran, the Board concludes that recognition of WDS, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years is warranted.  

The medical records clearly document that the WDS has severe juvenile rheumatoid arthritis.  Although the medical records contemporaneous to November 1999 reflect that he had employment, it has not been demonstrated that WDS was capable of wholly self sufficient employment for any extended period of time.  Notably, Dr. M.P. acknowledged that WDS's rheumatoid arthritis would substantially interfere with occupational capabilities around the time of his 18th birthday.  (See Dr. M.P. October 1999 report).  He indicated that many occupational activities were precluded due to joint problems and that WDS would need vocational rehabilitation and/or disability accommodation to secure employment.  See id.  The evidence does not show that WDS's overall disability picture has markedly improved following his 18th birthday.  (See Dr. M.P. May 2005 letter).  Resolving reasonable doubt in favor of the Veteran, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
      
(ii) TDIU    

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The claims period dates to March 10, 2004, when the Veteran filed his service connection claim for PTSD and subsequently appealed the initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Beginning August 12, 2009, the Veteran met the schedular TDIU criteria as it is the effective date for his 70 percent PTSD rating.  38 C.F.R. § 4.16(a).  In addition to PTSD, he is currently service connected for the following: diabetes, 20 percent disabling; bilateral hearing loss, 10 percent disabling; coronary artery disease, 10 percent disabling; tinnitus, 10 percent disabling; peripheral neuropathy of the upper and lower extremities with each extremity rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  His combined rating has been 80 percent beginning August 12, 2009 and 90 percent beginning January 21, 2010.  

In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is shown to have a high school education and occupational experience as a security guard and in newspaper delivery.  (January 2010 TDIU claim).  He has been unemployed throughout the entire claims period.  (August 2010 Veteran statement).  The question is whether his service connected disabilities preclude gainful employment consistent with his educational and occupational background.  38 C.F.R. § 4.16(a).

During the claims period, VA examiners have consistently assessed the Veteran's PTSD symptoms as serious or severe.  At the initial VA PTSD examination in October 2004, the examiner listed a Global Assessment of Functioning (GAF) of 45 and characterized the PTSD symptoms as serious.  Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Notably, a GAF of 41-50 indicates serious symptoms specifically including an inability to keep a job.  Id.  At the August 2009 VA examination, the examiner maintained the GAF at 45 and commented that the Veteran's current level of emotional distress from PTSD is "severe."  The Board considers the October 2004 and August 2009 examiners' assessments highly probative as they were based upon review of the claims folder and clinical interview.  They are probative evidence that the Veteran's PTSD symptoms preclude employment.  Further, at the most recently scheduled VA examination in August 2010, the examiner was unable to conduct the clinical interview due to the Veteran's irritable outburst over the clinical interview being conducted over videoconference.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms alone preclude gainful employment during the period for which he met the schedular TDIU criteria.  38 C.F.R. §§ 3.102, 4.16(a).  TDIU is granted beginning August 12, 2009 and the issue of TDIU prior to August 12, 2009 is addressed in the remand section below.  Id.


ORDER

Recognition of WDS as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years is established.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted beginning August 12, 2009.


REMAND

At the June 2013 hearing, the Veteran limited his testimony to the issue of TDIU.  Review of the record shows that the service connection issues of hypertension, tinea pedis, cellulitis right leg, and osteoarthritis of both knees and lumbar spine and increased rating issues for PTSD, hearing loss, and coronary artery disease are on appeal.  The Veteran requested a Board hearing for these issues in January 2006 and June 2012 VA Form 9s.  He has not withdrawn any of his previously requested hearings.   

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).  The Veteran has not formally withdrawn his hearing requests for the issues stated above and the June 2013 hearing is not adequate for these appealed issues.  A remand is necessary to clarify if the Veteran desires another hearing for these issues or desires to withdraw his prior hearing requests.  

The issue of TDIU prior to August 12, 2009 must also be remanded.  As noted, the claims period dates to March 10, 2004.  However, prior to this date the Veteran did not meet the schedular TDIU criteria.  The Board is precluded from awarding extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  This issue is also inextricably intertwined with the above issues being remanded and adjudication must be deferred pending resolution of the service connection and increased rating issues that are subject to this remand.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Lastly, the Veteran submitted an April 2012 Diabetes Mellitus Disability Benefits Questionnaire completed by his physician.  Clarification is needed to determine if the Veteran desires to file a claim for an increased rating for diabetes.  

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran desires to have a hearing on the service connection issues of hypertension, tinea pedis, cellulitis right leg, and osteoarthritis of both knees and lumbar spine and increased rating issues for PTSD, hearing loss, and coronary artery disease that are on appeal.  Clarify whether the Veteran desire to file a claim for an increased rating for diabetes.  Take appropriate action based upon his response.   All correspondence must be documented.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


